office_of_chief_counsel internal_revenue_service memorandum number release date cc ita b05 posts-148290-05 uilc date date third party communication none date of communication not applicable to associate area_counsel thousand oaks small_business self-employed from william a jackson chief branch income_tax accounting subject priority of cert and sll deductions this chief_counsel_advice responds to your request for assistance dated date this advice may not be used or cited as precedent legend taxpayer --------------------- target --------------- year ------- year ------- dollar_figurea -------------------- dollar_figureb ------------------- dollar_figurec ------------------- posts-148290-05 dollar_figured -------------------- dollar_figuree ------------------- issues may a taxpayer net_interest_income against interest deductions in determining the amount of allocable_interest deductions under sec_172 in determining which deductions generate a net_operating_loss do allocable_interest deductions or specified_liability_loss deductions take priority conclusions a taxpayer cannot net_interest_income against interest deductions in determining the amount of allocable_interest deductions under sec_172 allocable_interest deductions take priority over specified_liability_loss deductions in determining which of the two types of deductions generate an nol facts in year taxpayer a corporate taxpayer acquired target in a stock acquisition that qualified as a corporate_equity_reduction_transaction cert within the meaning of sec_172 for year taxpayer reported dollar_figurea of allocable_interest deductions as defined in sec_172 the type of deductions that may generate a sec_172 corporate equity reduction interest loss ceril resulting from a cert in determining its allocable_interest deductions taxpayer netted interest_income against interest_expense without allowing an offset against interest_income taxpayer’s allocable_interest deductions would have been dollar_figureb for year taxpayer also claimed dollar_figurec of deductions that could potentially generate a specified_liability_loss sll as defined in sec_172 for year taxpayer claimed a net_operating_loss nol of dollar_figured taxpayer treated dollar_figurec of the nol as a sll taxpayer treated the remainder of the nol that is dollar_figuree as a ceril taxpayer claims that in determining the portion of an nol that is attributable to sll deductions and the portion that is attributable to allocable_interest deductions the sll deductions take priority law and analysis issue section and code references refer to the internal_revenue_code_of_1986 as applicable to the taxable years at issue a the nol for such taxable_year over b the nol for such taxable_year determined without regard to any allocable posts-148290-05 sec_172 prohibits carrying back a ceril to a taxable_year preceding the taxable_year in which the cert occurs sec_172 defines a ceril with respect to any loss limitation_year as the excess if any of -- interest deductions otherwise taken into account in computing such loss sec_172 defines allocable_interest deductions as deductions allowed under chapter of the code for interest on the portion of any indebtedness allocable to a cert sec_163 generally allows as a deduction all interest_paid or accrued within the taxable_year on indebtedness as indicated sec_172 expressly limits allocable_interest deductions to those deductions that are allowed under chapter of the code the provisions of sec_172 do not state nor do they imply that these deductions should be netted in any manner against any income items such as interest_income and nothing else in the code the legislative_history underlying the cert provisions or any other tax authority suggests that a taxpayer should be allowed to offset the interest that it incurs in a cert against its unrelated interest_income for purposes of determining its allocable_interest deductions under sec_172 indeed allowing such an offset could under certain circumstances allow a taxpayer to completely contravene the carryback restrictions in sec_172 despite having engaged in a highly leveraged cert congress obviously did not intend for such a result consequently taxpayer cannot net its interest_income against its interest deductions for purposes of arriving at the allocable_interest deductions from which its ceril is computed issue sec_172 provides a deduction equal to the aggregate of the nol carryovers and carrybacks to the taxable_year sec_172 generally provides an nol_carryback period consisting of each of the taxable years preceding the taxable_year of the loss and an nol_carryover period equal to the taxable years following the taxable_year of the loss sec_172 requires the entire nol to be carried first to the earliest taxable_year to which it may be carried and then to the extent the nol has not been absorbed by modified_taxable_income in taxable years to which it has already been carried to succeeding taxable years in the carryback and carryover periods sec_172 through h provide exceptions to the normal nol_carryback and carryover periods prescribed by sec_172 sec_172 provides a 10-year nol_carryback period for a sll sec_172 provides that a ceril incurred in any loss limitation_year may not be carried back to a taxable_year preceding the taxable_year in which the cert occurs for this purpose a loss limitation_year posts-148290-05 includes the taxable_year in which the cert occurs and the succeeding taxable years with certain modification sec_2 a corporate taxpayer’s nol for a taxable_year equals the excess if any of the deductions allowed to the taxpayer by chapter of the code over the taxpayer’s gross_income for the taxable_year see sec_172 sec_1_172-2 sec_172 defines a sll as the sum of certain deductions to the extent taken into account emphasis supplied in computing the nol for the taxable_year these deductions include certain sec_162 or sec_165 deductions associated with product_liability and certain deductions attributable to the satisfaction of types of liabilities arising under federal or state law a taxpayer’s sll for a taxable_year cannot exceed the taxpayer’s nol for that taxable_year sec_172 for any loss limitation_year sec_172 defines a ceril as the excess if any of the nol for the taxable_year over the nol for such taxable_year determined without regard to any allocable_interest deductions otherwise taken into account in computing the nol for purposes of sec_172 sec_172 provides that allocable_interest deductions are taken into account last in computing the nol if a taxpayer has gross_income and deductions the deductions may either offset gross_income or to the extent they exceed gross_income generate an nol if the sum of a taxpayer’s sll deductions and allocable_interest deductions exceeds the amount of the taxpayer’s nol it is necessary to determine what portion of each type of deduction is taken into account in computing the nol as previously stated the code generally defines an nol as the excess of allowable deductions over gross_income thus if a taxpayer incurs an nol and one ignores the possible effect of the allowance of one deduction on another deduction or item_of_gross_income the marginal effect of removing a single dollar of any type of deduction results in a one dollar reduction in the nol this holds true for every additional dollar of deduction removed until the entire nol is eliminated in the absence of any explicit ordering rule one might argue that each type of deduction should be allocated pro-rata between offsetting gross_income and generating the nol based on the relative amounts of the deductions sec_172 provides that percentage of taxable_income limitations on certain dividends received deductions as well as certain limitations on dividends_paid deductions on certain preferred_stock are to be disregarded in computing the nol of a corporate taxpayer the limitations on dividends received deductions are also disregarded in computing a corporate taxpayer’s taxable_income if to do so would result in an nol if an additional dollar of deduction causes these limitations on dividends received or paid deductions to no longer apply the marginal impact of that additional dollar of deduction on the taxpayer’s taxable_income and nol may be quite substantial to avoid unnecessary complexity and because it is not germane to the points being made the discussion in the text disregards the possible impact of any dividends received or paid deductions on taxable_income or the taxpayer’s nol posts-148290-05 however to determine the amount of a ceril sec_172 explicitly requires that allocable_interest deductions be taken into account last in computing the nol because allocable_interest deductions must be taken into account last in computing the amount of any nol sec_172 treats the nol as first generated by allocable_interest deductions on the other hand sec_172 defines a sll as the sum of certain deductions to the extent taken into account emphasis supplied in computing the nol for the taxable_year in most situations the service has treated sll loss deductions as taken into account last in determining what portion of an nol qualifies as a sll however in contrast to the explicit ordering rule found in sec_172 the vague directive in sec_172does not require that sll deductions always be taken into account last in determining what portion of an nol qualifies as a sll consequently where a taxpayer incurs an nol and has both allocable_interest deductions and sll deductions giving the allocable_interest deductions first priority in characterizing the nature of the nol gives full effect to and harmonizes both statutory provisions the ordering rule_of sec_172 technically only applies for purposes of sec_172 that is for purposes of defining a ceril rather than for purposes of all of sec_172 because of this one might argue that sec_172 does not prevent treating both allocable_interest deductions and specified_liability_loss deductions as taken into account last in generating an nol however doing so would create a conflict between the sll provisions and the provisions dealing with cerils determining the taxable years to which a loss may be carried constitutes the most importance consequence of classifying a loss as either a sll or a ceril whereas a sll may be carried back up to taxable years preceding the taxable_year of the loss a ceril may not be carried back to any taxable_year preceding the taxable_year in which the cert occurs application of the ceril carryback limitations prohibits nol carrybacks to taxable years to which a sll may be carried it is a longstanding rule_of statutory conduction that every part of a statute must be construed in connection with the whole so as to make all the parts harmonize if possible and give meaning to each 101_us_112 w here possible provisions of a statute should be read so as not to create a conflict 476_us_355 because it is impossible to apply the sll and ceril carryback rules to the same loss interpreting the provisions at issue to allow such a characterization would be incorrect moreover even if we were to find a conflict between the two statutes in resolving that conflict the more specific language of sec_172 and sec_172 controls over the general language of sec_172 unless congress has manifested a contrary aim 79_f3d_1348 2d cir cert_denied 519_us_1028 neither the legislative_history to sec_172 nor the legislative_history to any of the acts dealing with slls discuss the interaction of the sll and ceril provisions here the only evidence of intent must be drawn from the statutory language itself posts-148290-05 based on well-established statutory construction principles we conclude that allocable_interest deductions take priority over sll deductions in characterizing the nature of an nol in martin d ginsburg jack s levin mergers acquisitions and buyouts a transactional analysis of the governing tax legal and accounting considerations vol date the authors discuss an argument similar to that set forth above for treating allocable_interest deductions as taking priority over sll deductions in characterizing nols however the authors also present the following two part alternative argument for treating sll loss deductions as having priority over allocable_interest deductions it can be argued that the sll rules should control because the basic cert limitation rule in code sec_172 which was enacted after the sll rules refers only to the regular 2-year carryback period not to the 10-year carryback rule for slls and the 2-year carryback rule_of code sec_172 expressly incorporates the cert carryback limitation by its opening words except as otherwise provided in this paragraph whereas the 10-year sll carryback rule_of code sec_172 does not expressly incorporate the cert carryback limitation both points imply that congress did not intend the cert rules to limit 10-year sll carrybacks id we find these alternative arguments unpersuasive sec_172 provides the general_rule for the taxable years to which an nol may be carried the remainder of the subparagraphs under paragraph of subsection b of sec_172 except as otherwise provided in this paragraph provide exceptions to the general_rule some of these exceptions are based on the nature of the loss some on the nature of the taxpayer and some on a combination of taxpayer status and the nature of the loss included within these exceptions are the special rules for cerils as well as the exceptions for every other special type of loss including slls the statutory structure is simple a general_rule followed by a list of exceptions the first step to determining the taxable years to which an nol may be carried is to characterize the nature of the nol that is as either a garden variety nol a special type of nol such as a sll or ceril or some combination thereof once this has been done with one primary exception3 sec_172 a - h simply provides rules concerning the taxable years to which the nol may be carried to determine if any portion of an nol should be characterized as anything other than a garden variety nol the code provisions which define the special types of nols control not the provisions that indicate the taxable years to which non-garden variety nols may be sec_172 provides rules defining a special type of nol and the taxable years to which it may be carried back posts-148290-05 carried as previously demonstrated the most logical interpretation of the statutory rules defining cerils and those defining slls indicate that allocable_interest deductions take precedence over sll deductions in characterizing an nol the presence or absence of cross references between the provisions of sec_172 a - h has no relevance to the issue of whether allocable_interest deductions or sll deductions take precedence in determining the character of an nol the ceril carryback and carryover rules expressly incorporate part of the general carry back rule and carryover rule_of sec_172 specifically sec_172 provides that a ceril shall be an nol_carryback and carryover to the taxable years described in subparagraph a except that such loss shall not be carried back to a taxable_year preceding the taxable_year in which the cert occurs the taxable years described in subparagraph a are the taxable years preceding the year of the loss and the taxable years following the taxable_year of the loss sec_172 simply provides an exception to the normal carryback period if the carryback would otherwise be to a taxable_year preceding the year of the cert there will be instances in which it will be permissible to carry a ceril back to taxable years provided for by the general_rule for example a ceril may be carried back to the 2d taxable_year preceding the loss if the loss limitation_year in which the ceril is incurred is the 2d succeeding taxable_year following the taxable_year of the cert because a ceril may only be incurred for the taxable_year of the cert and the two succeeding taxable years and a ceril can never be carried back to a taxable_year preceding the taxable_year of the cert it goes without saying that a ceril may not be carried back to the additional preceding_taxable_years to which a sll may be carried contrary to alternative argument the fact that the ceril carryback rule refers to the general carryback rule in sec_172 and not to the 10-year carryback period for slls has no bearing on the question of whether congress intended for the sll rules or the ceril rules to take priority in characterizing an nol the cross reference in sec_172 to the general_rule of sec_172 might be relevant to the priority of deductions issue if the cross-reference incorporated exceptions to the general_rule other than the ceril exception this is not the case sec_172 does not incorporate any of the exceptions to sec_172 sec_172 does not refer to the opening clause of sec_172 except as otherwise provided in this paragraph it simply provides a general_rule subject_to an exception for taxable years preceding the taxable_year of a cert that cerils shall be carried back and carried over to the taxable years described in sec_172 those taxable years are the taxable years preceding the taxable_year of the nol and the taxable years following the taxable_year of the nol moreover even if the language of sec_172 could be interpreted as including a reference to the opening clause of sec_172 this would not provide a basis for giving sll deductions priority over allocable_interest deductions posts-148290-05 except as otherwise provided in this paragraph includes all of the exceptions to sec_172 including the carryback restrictions on cerils regarding alternative argument that the sec_172 special carryback rule for slls makes no reference to the sec_172 ceril carryback rules has no significance in determining which deductions have priority in characterizing an nol likewise whereas the opening clause of sec_172 may be fairly interpreted to refer to the rules for cerils in sec_172 this opening clause except as otherwise provided in this paragraph refers to all the exceptions to the general_rule of sec_172 we fail to see how alternative argument has any bearing on the deduction priority issue for the reasons set forth above we conclude that allocable_interest deductions have priority over sll deductions in determining the character of an nol because taxpayer cannot net its interest_income against its interest deductions to compute allocable_interest deductions for year taxpayer has dollar_figureb of allocable_interest deductions because taxpayer’s nol for year is only dollar_figured the entire nol constitutes a ceril this writing may contain privileged information any unauthorized disclosure of this writing may undermine our ability to protect the privileged information if disclosure is determined to be necessary please contact this office for our views please call if you have any further questions regarding this advice
